DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-2,4-5,7-15,17-20 in the reply filed is acknowledged.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 10-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20030127927 to Razzell.
As to claim 10, Razzell discloses A shaft assembly for use with a turbine engine, the shaft assembly comprising a first shaft unit that includes a first shaft that extends along an axis and configured to rotate about the axis, a first forward bearing configured to support the first shaft (16, 38,40), and a first aft bearing spaced apart axially from the first forward bearing relative to the axis and configured to support the first shaft, and a magnetic mode control unit that includes a first magnet located radially outward of the first shaft and located axially between the first forward bearing and the second forward bearing (52), the magnetic mode control unit configured to apply a magnetic force to the first shaft (Fig 3, Par 0020,0023,0025,0031,0034-0036).
As to claim 11, Razzell discloses the first shaft comprises at least one of Ferris material, a permanent magnet(56), and an electromagnet axially aligned with the first magnet (52).
As to claim 12, Razzell discloses the first magnet is an electromagnet (52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2,4-5,7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20030127927 to Razzell in view of US Patent 5867979 to Newton.
As to claim 1, Razzell discloses A shaft assembly for use with a turbine engine, the shaft assembly comprising a first shaft unit that includes a first shaft (16) that extends along an axis and configured to rotate about the axis, a first forward bearing configured to support the first shaft (38), and a first aft bearing configured to support the first shaft and spaced apart axially from the first forward bearing relative to the axis (40), a second shaft unit that includes a second shaft arranged circumferentially about the first shaft and configured to rotate about the axis relative to the first shaft (18), and a magnetic mode control unit configured to control deflection of the first shaft caused by natural frequency vibration of the first shaft during rotation of the first shaft, the magnetic mode control unit including a first magnet coupled with the first shaft for rotation therewith (56) and a second magnet (52), the first magnet located axially between the first forward bearing and the first aft bearing (42, Fig 1), and the second magnet located radially outward of the first shaft and aligned axially with the first magnet to apply a magnetic force to the first magnet during rotation of the first shaft and reduce deflection of the first shaft (Fig 3, Par 0020,0023,0025,0031,0034-0036).
While Razzell discloses common used bearings at various locations (Par 0020) it does not expressly disclose a second forward bearing configured to support the second shaft, and a second aft bearing configured to support the second shaft and spaced apart axially from the second forward bearing relative to the axis.
Newton discloses a second forward bearing configured to support the second shaft, and a second aft bearing configured to support the second shaft and spaced apart axially from the second forward bearing relative to the axis (39,41).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Razzell to have a second forward bearing configured to support the second shaft, and a second aft bearing configured to support the second shaft and spaced apart axially from the second forward bearing relative to the axis using the teachings of Newton so as to support the full length of the shaft as needed in the system for rotation.
As to claim 2, Razzell discloses the first magnet is located axially at an anti-node of a first order vibrational mode of the first shaft (Par 0020-0023; at middle of shaft 16).
As to claim 4, Razzell discloses the second magnet is located radially outward of the second shaft (Fig 3).
As to claim 5, Razzell discloses the second shaft is made of non-ferritic material so that the second magnet is configured to apply the magnetic force to the first shaft without applying the magnetic force to the second shaft (made of non-ferritic material at 54; Par 0023-0024).
As to claim 7, Razzell discloses the second magnet is an electromagnet (52).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20030127927 to Razzell as applied to claim 10 above in view of US Patent 5867979 to Newton.
As to claim 14, Razzell discloses comprising a second shaft unit that includes a second shaft arranged circumferentially about the first shaft and configured to rotate about the axis relative to the first shaft (18).
While Razzell discloses common used bearings at various locations (Par 0020) it does not expressly disclose a second forward bearing configured to support the second shaft, and a second aft bearing configured to support the second shaft and spaced apart axially from the second forward bearing relative to the axis.
Newton discloses a second forward bearing configured to support the second shaft, and a second aft bearing configured to support the second shaft and spaced apart axially from the second forward bearing relative to the axis (39,41).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Razzell to have a second forward bearing configured to support the second shaft, and a second aft bearing configured to support the second shaft and spaced apart axially from the second forward bearing relative to the axis using the teachings of Newton so as to support the full length of the shaft as needed in the system for rotation.
As to claim 15, Razzell discloses the first magnet is located radially outward of the second shaft (Fig 3).


Claims 8,13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20030127927 to Razzell in view of US Patent 5867979 to Newton as applied to claim 7,12 above and further in view of US Patent 5658125 to Burns.
As to claim 8,13, Razzell discloses powering the electromagnet in response to the first shaft rotating at a speed greater than a first threshold value (Par 0031,0034-0036; speed greater than stationary).
Razzell discloses how control occurs in a manner of known magnetic bearings (Par 0031) but does not expressly disclose comprising a controller connected with the electromagnet, which is taught by Burns (31).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Razzell to use a controller to power the electromagnet per the desired control of Razzell using the teachings of Burns so as to effectively monitor and control the magnetic bearing as desired in a repeatable and reliable manner known in the art and admitted by Razzell.

 
Allowable Subject Matter
Claim 17-20 allowed.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746